        




Exhibit 10.4
THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


NOTICE OF PERFORMANCE SHARE GRANT        
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this performance share award agreement (the
“Agreement”), the following number of Performance Shares on the terms set forth
below:



GRANTEE:<<<Participant Name>>>TARGET AWARD:<<<Target Shares Granted>>>GRANT
ID:<<<Grant ID>>>PERFORMANCE PERIOD:July 1, 2020 through June 30, 2023DATE OF
GRANT:
  <<<Grant Date - 2>>>
SETTLEMENT DATE:Within 90 days following the last day of the Performance Period,
provided the Grantee has remained in the employment or service of the Company or
its Subsidiaries through such date (except for a termination of employment or
service due to death, Disability or Retirement, as provided below)



AGREEMENT


1.Grant of Performance Shares. The Company hereby grants to the Grantee the
Target Award set forth above, payment of which is dependent upon the achievement
of certain performance goals more fully described in Section 3 of this
Agreement. This Award is subject to the terms, definitions and provisions of the
Plan and this Agreement. All terms, provisions, and conditions applicable to the
Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.


2.Nature and Settlement of Award. The Performance Shares awarded pursuant to
this Agreement represent the opportunity to receive Shares of the Company and
Dividend Equivalents on such Shares (as described in Section 4 below). The
Company shall issue to the Grantee one Share for each vested Performance Share
(plus any Dividend Equivalents accrued with respect to such vested Performance
Shares), rounded to the nearest whole share, less any Shares withheld in
accordance with the provisions of Section 7 of this Agreement. Settlement shall
occur on a date chosen by the Committee, which date shall be within ninety (90)
days following the last day of the Performance Period (the “Settlement Date”),
or any Deferred Settlement Date established pursuant to Section 6 of this
Agreement, whichever is later, and except as specifically provided in Section 5
of this Agreement, provided the Grantee has remained in the employment or
service of the Company or its Subsidiaries through the Settlement Date;
provided, that, in connection with a Change in Control as described in Section 8
of this Agreement, the Settlement Date shall be within sixty (60) days of either
the Change in Control or the date of termination of employment without Cause or
for “Good Reason” (as defined below), as applicable. Although vested within the
meaning of Section 83 of the Internal Revenue Code since no substantial risk of
forfeiture exists at the Settlement Date, the Performance Shares (and any
associated Dividend Equivalents) will not be earned until the Grantee has
fulfilled all of the conditions precedent set forth in this Agreement,
including, but not limited to, the obligations set forth in Sections 10(b),
10(c), 10(d), 10(e) and
    - 1 -

--------------------------------------------------------------------------------





Section 11, and the Grantee shall have no right to retain the Shares or the
value thereof upon vesting or settlement of the Performance Shares until all
such conditions precedent have been satisfied.


3.Determination of Number of Performance Shares Vested. The number of
Performance Shares vested, if any, for the Performance Period shall be
determined in accordance with the following formula:
# of Performance Shares = Average Payout Percentage x Target Award
The “Average Payout Percentage” is equal to the sum of the Payout Percentage for
each of the fiscal years in the Performance Period, divided by three.
“Payout Percentage” for each fiscal year in the Performance Period is based on
the growth of annual economic profit (“EP”), calculated as described in the
paragraph below, for the applicable fiscal year in the Performance Period as
compared to the prior fiscal year (“EP Growth”), expressed as a percentage and
calculated based upon EP at the end of each fiscal year of the Performance
Period, determined in accordance with the following table:

EP Growth
(for each fiscal year in the Performance Period)EP Growth Threshold*%EP Growth
Target**%EP Growth Max***%



* Achievement of the EP Growth Threshold Amount (or below) shall result in a
Payout Percentage of 0% for the applicable fiscal year of the Performance
Period.


** Achievement of the EP Growth Target Amount shall result in a Payout
Percentage of 100% for the applicable fiscal year of the Performance Period


*** Achievement of the EP Growth Max Amount (or above) shall result in a Payout
Percentage of 200% for the applicable fiscal year of the Performance Period


Note: Achievement of EP Growth in between the Threshold and Target levels and in
between the Target and Max levels shall be determined through linear
interpolation. For the avoidance of doubt, if the EP Growth in excess of the
Threshold level is not achieved, the Payout Percentage for the applicable fiscal
year of the Performance Period shall be 0%.
EP is defined as Earnings Before Interest & Taxes, adjusted for non-cash
restructuring charges, times one minus the tax rate, less capital charge.
For avoidance of doubt, while the expectation is that EP for a given fiscal year
shall be calculated based upon the Company’s financial statements for such
fiscal year that are filed with the SEC, the Committee shall have the authority
to include information not reflected in such financial statements for purposes
of determining EP for such fiscal year if the Committee determines that the
inclusion of such information more accurately reflects the financial performance
of the Company for such fiscal year. To the extent that such information used in
a prior fiscal year is reflected in the filed financial statements for a
subsequent fiscal year, appropriate changes shall be made to relevant
information in such filed financial statements for purposes of calculating EP
for such subsequent fiscal year to avoid double counting of the same
information.
Notwithstanding the above, the applicable EP amount for the corresponding fiscal
year that is used as the basis for calculating EP Growth results for such fiscal
year shall be adjusted, fairly and appropriately, in accordance with the Plan
and, as provided in this Agreement, to reflect accurately the direct and
measurable effect of the impact of each of the following events not otherwise
reflected in the determination of the initial EP levels (each, an “Event”)
    - 2 -

--------------------------------------------------------------------------------





including, without limitation, the financial statement impact on the Company on
account of the occurrence or potential occurrence of an Event: (1) the
acquisition or divestiture of a business, (2) a Change in Control, (3) U.S
Federal changes in tax statutes or the addition or deletion of taxes to which
the Company or any Affiliated Company is subject, (4) force majeure (including
events known as “Acts of God”), (5) the adoption of new or revised accounting
pronouncements or changes to application of accounting pronouncements, and (6)
any extraordinary, unusual or non-recurring item not previously listed.
Notwithstanding the foregoing, an event listed in the preceding sentence shall
not qualify as an Event, and therefore no adjustment shall be made to the EP
levels, unless the impact of the occurrence or potential occurrence of such an
event listed in the preceding sentence exceeds $2 million in EP. The purpose of
any adjustments on account of the occurrence of an Event is to keep the
probability of achieving the EP Growth goals the same as if the Event triggering
such adjustment had either not occurred or had not resulted in any financial
statement impact. The determination of any adjustments shall be based on the
Company’s accounting as set forth in its books and records (including business
projections) and/or in the annual budgets and/or long range plans of the Company
pursuant to which the EP Growth goals were established. The amount of any such
adjustment shall be approved by the Committee in its good faith determination in
accordance with the provisions of this paragraph. To the extent applicable, the
Committee shall condition the determination of the number of Performance Shares
vested under this Section 3 upon the satisfaction of the adjusted EP levels. All
Performance Shares that are not vested for the Performance Period shall be
forfeited as of the last day of the Performance Period.
4.Dividend Equivalent Rights. No Dividend Equivalents shall be paid to the
Grantee prior to the settlement of the award. Rather, such Dividend Equivalent
payments will accrue and be notionally credited to the Grantee’s Performance
Share account and paid out at the Payout Percentage in the form of additional
Shares rounded down to the nearest whole Share (the “Dividend Equivalent
Shares”) upon settlement of the award, as described in Section 2 above.


5.Termination of Continuous Service. Except as otherwise provided below, if the
Grantee’s employment or service with the Company and its Subsidiaries is
terminated for any reason prior to the Settlement Date, all Performance Shares
and Dividend Equivalents subject to this Agreement shall be immediately
forfeited.


a.Termination due to Death or Disability. If the Grantee’s termination of
employment or service is due to death or Disability, all Performance Shares and
Dividend Equivalents shall immediately vest and will be paid upon completion of
the Performance Period based on the level of performance achieved as of the end
of such Performance Period.


b.Termination due to Retirement. If the Grantee’s termination of employment or
service is due to Retirement, the Performance Shares shall vest on a pro rata
monthly basis, including full credit for partial months elapsed and rounded to
the nearest whole Share, and will be paid upon completion of the Performance
Period based on the level of performance achieved as of the end of such
Performance Period; provided, however, that this provision shall not apply in
the event the Grantee’s employment or service is terminated for Cause. The
amount of the vested Award may be computed under the following formula: Target
Award times (number of full months elapsed in Performance Period (i.e., rounding
up for any partial month) divided by number of full months in Performance
Period) times percent performance level achieved as of the end of the
Performance Period. Dividend Equivalents accrued through the Grantee’s date of
termination due to Retirement shall be paid at the same time as the settlement
of the vested Performance Shares.


c.Definition of “Retirement.” For purposes of this Agreement, the term
“Retirement” shall mean termination of employment or service as an Employee
after (1) twenty (20) or more years of “vesting service,” which solely for
purposes of this Agreement, shall be calculated under Article III of The Clorox
Company 401(k) Plan (the “401(k) Plan”) entitled “Service” along with any other
relevant provisions of the 401(k) Plan necessary or desirable to give full
effect thereto, or any successor provisions, regardless of the status of the
Grantee with respect to the 401(k) Plan (“Vesting Service”), or (2) attaining
age fifty-five with ten (10) or more years of Vesting Service.


    - 3 -

--------------------------------------------------------------------------------





d.Definition of “Disability.” For purposes of this Agreement, the Grantee’s
employment shall be deemed to have terminated due to the Grantee’s Disability if
the Grantee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Grantee’s employment.


6.Election to Defer Settlement. Prior to the commencement of the last year of
the Performance Period, the Grantee may elect to defer the settlement of the
Performance Shares from the last day of the Performance Period until a date at
least two years following such date, or until the Grantee’s later termination of
employment or service. Such date shall be referred to as the “Deferred
Settlement Date”. If the Grantee makes such an election, it will become
irrevocable on the date of such election. If the Grantee makes such an election,
any Dividend Equivalents awarded with respect to such deferred Performance
Shares shall also be deferred under the same terms. If the Grantee makes such an
election, but a transaction occurs that subjects the Grantee’s Performance
Shares to Section 19 of the Plan prior to the Deferred Settlement Date, the
Grantee’s deferral election will terminate and the Grantee’s Performance Shares
and Dividend Equivalents will be settled as of the date of that transaction. The
Company may terminate any deferral hereunder if a change in law requires such
termination.


7.Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Award. The Committee may condition the issuance
of Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding rate that
could be imposed on the transaction (or such other rate that will not result in
a negative accounting impact) or in such other manner as is acceptable to the
Company. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restriction or limitations that the
Committee, in its sole discretion, deems appropriate.


8.Change in Control. Upon the occurrence of a Change in Control, unless
otherwise specifically prohibited under Applicable Laws or by the rules and
regulations of any governing governmental agencies or national securities
exchanges, the portion of any and all Performance Shares that remain outstanding
following the occurrence of a Change in Control shall be determined by applying
actual performance from the beginning of the Performance Period through the date
of the Change in Control using the formula set forth above in Section 3
(“Performance Measure Formula”) to determine the amount of the payout or
distribution rounded to the nearest whole Share. Notwithstanding the foregoing,
if the Change in Control occurs prior to the end of the Performance Period, the
Performance Measure Formula shall generally be adjusted to take into account the
shorter period of time available to achieve the performance measures set forth
above in Section 3 (the “Performance Measures”). If a quantitative Performance
Measure Formula for the entire Performance Period has been determined by the
Company by adding together one or more goals for Performance Measures
(“Performance Measure Goals”) for multiple time periods within the Performance
Period (each a “subperiod”), then the adjusted Performance Measure Formula for a
given level of performance shall be equal to the sum of (1) the Performance
Measure Goals for each completed subperiod for such level of performance and (2)
a prorated Performance Measure Goal (determined by the number of days in such
subperiod falling on or before the occurrence of the Change in Control divided
by the total number of days in such subperiod) for such level of performance for
each subperiod not completed on or before the occurrence of the Change in
Control. If there are no subperiods, then the quantitative Performance Measure
Formula shall be prorated by taking the Performance Measure Goal for each
specified level of performance for the entire Performance Period and multiplying
it by a fraction, the numerator of which is the number of days in the
Performance Period falling on or before the occurrence of the Change in Control
and the denominator of which is the total number of days in the Performance
Period. In the unlikely event that the Company is unable to substantially adjust
the target Performance Measure(s) as set forth above, then the portion of the
Performance Shares that shall remain outstanding shall be based on the
assumption that the target level of performance for each Performance Measure for
the entire Performance Period has been achieved.


    - 4 -

--------------------------------------------------------------------------------





The portion of the Performance Shares that remain outstanding following the
occurrence of a Change in Control as determined in the preceding paragraph shall
vest in full at the end of the Performance Period so long as the Grantee’s
employment with the Company or a Subsidiary does not terminate until the end of
the Performance Period. Notwithstanding the foregoing, such portion shall vest
in full upon the earliest to occur of the following events: (1) the termination
of the Grantee by the Company without Cause, (2) the refusal of the continuing
entity to assume, convert, replace or continue the Award, or (3) if applicable,
the resignation of the Grantee for “Good Reason” (as defined below).


For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following with respect to the Grantee:


(a) the assignment to the Grantee of any duties inconsistent in any material
respect with the Grantee’s position (including offices and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to the occurrence of the Change in Control or the date of the Grantee’s
termination of employment, whichever is greater, or any other action by the
Company which results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Grantee;


(b) any failure by the Company to substantially comply with, or any reduction by
the Company in, any of the material provisions of the Grantee’s compensation
plans, programs, agreements or arrangements as in effect immediately prior to
the Change in Control, including, without limitation, any material reduction in
base salary, cash incentive compensation target bonus opportunity, equity
compensation opportunity in the aggregate, or employee benefits and perquisites
in the aggregate, other than an isolated, insubstantial and inadvertent failure
or reduction not occurring in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Grantee;


(c) the Company’s requiring the Grantee to be based at any office or location
other than that in effect immediately prior to the Change in Control or any
office or location not requiring the Grantee’s commute to increase by more than
35 miles from his or her commute immediately prior to the Change in Control;


(d) any purported termination by the Company of the Grantee’s employment other
than (A) due to the death or Disability of the Grantee or (B) a termination of
the Grantee’s employment by the Company for Cause; or


(e) any material failure by the Company to require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume the
obligations of the Company under this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.


Any termination by the Grantee for Good Reason shall be communicated by a
written notice to the Company within a period not to exceed ninety (90) days of
such Grantee’s knowledge of the condition. Such written notice (1) must indicate
the specific termination provision in the Good Reason definition relied upon,
(2) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Grantee’s
employment under the provision so indicated and (3) the Grantee's intended date
of termination if the Company does not cure the issue (which date shall be not
less than thirty (30) days after the giving of such notice). After receipt by
the Company of such written notice, the Company shall have thirty (30) days
during which it may remedy the condition and thereby cure the event or
circumstance constituting “Good Reason”.


9.Transferability of Performance Shares. Performance Shares shall not be
transferable by the Grantee other than by will or by the laws of descent or
distribution. For avoidance of doubt, Shares issued to the Grantee in settlement
of Performance Shares pursuant to Section 2 of this Agreement shall not be
subject to any of the foregoing transferability restrictions.


    - 5 -

--------------------------------------------------------------------------------





10.Protection of Trade Secrets and Limitations on Retention.


i.Definitions.


a.“Affiliated Company” means any organization controlling, controlled by or
under common control with the Company.


b.“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.


c.“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Grantee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.


d.“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or development, production, marketing
or selling of a Conflicting Product.


ii.Right to Retain Shares Contingent on Protection of Confidential Information.
In partial consideration for the award of these Performance Shares, the Grantee
agrees that at all times, both during and after the term of the Grantee’s
employment with the Company or any Affiliated Company, to hold in the strictest
confidence, and not to use (except for the benefit of the Company at the
Company’s direction) or disclose (except for the benefit of the Company at the
Company’s direction), regardless of when disclosed to the Grantee, any and all
Confidential Information of the Company or any Affiliated Company. The Grantee
understands that for purposes of this Section 10(b), Confidential Information
further includes, but is not limited to, information pertaining to any aspect of
the business of the Company or any Affiliated Company which is either
information not known (or known as a result of a wrongful act of the Grantee or
of others who were under confidentiality obligations as to the item or items
involved) by actual or potential competitors of the Company or other third
parties not under confidentiality obligations to the Company. If, prior to the
expiration of the Performance Period or at any time within one (1) year after
the Settlement Date, the Grantee discloses or uses, or threatens to disclose or
use, any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the Performance
Shares, whether vested or not, will be immediately forfeited and cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares.


iii.No Interference with Customers or Suppliers. In partial consideration for
the award of these Performance Shares, in order to forestall the disclosure or
use of Confidential Information as well as to deter the Grantee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Grantee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company and to promote fair
competition, the Grantee agrees that the Grantee’s right to the Shares upon
settlement of the Performance Shares is contingent upon the Grantee refraining,
for a period of one (1) year after the Settlement Date of the Performance
Shares, for himself/herself or any third party,
    - 6 -

--------------------------------------------------------------------------------





directly or indirectly, from using Confidential Information to (1) divert or
attempt to divert from the Company (or any Affiliated Company) any business of
any kind in which it is engaged, or (2) intentionally solicit its customers with
which it has a contractual relationship as to Conflicting Products, or to
interfere with the contractual relationship with any of its suppliers or
customers (collectively, “Interfere”). If, during the term of the Performance
Period or at any time within one (1) year after the Settlement Date, the Grantee
breaches his/her obligation not to Interfere, the Grantee’s right to the Shares
upon settlement of the Performance Shares shall not have been earned and the
Performance Shares, whether vested or not, will be immediately cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares. For avoidance of doubt, the
term “Interfere” shall not include any advertisement of Conflicting Products
through the use of media intended to reach a broad public audience (such as
television, cable or radio broadcasts, generalized online marketing , or
newspapers or magazines) or the broad distribution of coupons through the use of
direct mail or through independent retail outlets. THE GRANTEE UNDERSTANDS THAT
THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED,
BUT PROVIDES FOR THE CANCELLATION OF THE PERFORMANCE SHARES AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE
SHOULD CHOOSE TO VIOLATE THIS “NO INTERFERENCE WITH CUSTOMERS OR SUPPLIERS”
PROVISION DURING THE TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE (1) YEAR AFTER
THE SETTLEMENT DATE.


iv.No Solicitation of Employees. In partial consideration for the award of these
Performance Shares, in order to forestall the disclosure or use of Confidential
Information, as well as to deter the Grantee’s intentional interference with the
contractual relations of the Company or any Affiliated Company, the Grantee’s
intentional interference with prospective economic advantage of the Company or
any Affiliated Company, and to promote fair competition, the Grantee agrees that
the Grantee’s right to the Shares upon settlement of the Performance Shares is
contingent upon the Grantee refraining, for a period of one (1) year after the
Settlement Date, for himself/herself or any third party, directly or indirectly,
from soliciting for employment any person employed by the Company, or by any
Affiliated Company, during the period of the solicited person’s employment and
for a period of one (1) year after the termination of the solicited person’s
employment with the Company or any Affiliated Company (collectively “Solicit”).
If, during the term of the Performance Period or at any time within one (1) year
after the Settlement Date, the Grantee breaches his/her obligation not to
Solicit, the Grantee’s right to the Shares upon settlement of the Performance
Shares shall not have been earned and the Performance Shares, whether vested or
not, will be immediately cancelled, and the Grantee shall immediately return to
the Company the Shares or the pre-tax income derived from any disposition of the
Shares. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES
NOT PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE
PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS
NON-SOLICITATION OF EMPLOYEES PROVISION DURING THE TERM OF THE PERFORMANCE
PERIOD OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.


v.Injunctive and Other Available Relief. By acceptance of these Performance
Shares, the Grantee acknowledges that, if the Grantee were to breach or threaten
to breach his/her obligation hereunder not to Interfere or Solicit or not to
disclose or use any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
harm caused to the Company by such breach or threatened breach would be, by its
nature, irreparable because, among other things, damages would be significant
and the monetary harm that would ensue would not be able to be readily proven,
and that the Company would be entitled to injunctive and other appropriate
relief to prevent threatened or continued breach and to such other remedies as
may be available at law or in equity. To the extent not prohibited by law, any
cancellation of the Performance Shares pursuant to any of Sections 10(b) through
10(d) above shall not restrict, abridge or otherwise limit in any fashion the
types and scope of injunctive and other available relief to the Company.
Notwithstanding any provision of this Agreement to the contrary, nothing under
this Agreement shall limit, abridge, modify or otherwise restrict the Company
    - 7 -

--------------------------------------------------------------------------------





(or any Affiliated Company) from pursuing any or all legal, equitable or other
appropriate remedies to which the Company may be entitled under any other
agreement with the Grantee, any other plan, program, policy or arrangement of
the Company (or any Affiliated Company) under which the Grantee is covered or
participates, or any applicable law, all to the fullest extent not prohibited
under applicable law.


vi.Permitted Reporting and Disclosure. Notwithstanding any language in this
Agreement to the contrary, nothing in this Agreement prohibits Grantee from
reporting possible violations of federal law or regulation to any governmental
agency or governmental entity, or making other disclosures that are protected
under federal law or regulation; provided, that, in each case such
communications and disclosures are consistent with applicable law.
Notwithstanding the foregoing, under no circumstance is Grantee authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel. Any reporting or disclosure permitted
under this Section 10(f) shall not result in the cancellation of Performance
Shares. Grantee is entitled to certain immunities from liability under state and
federal law for disclosing trade secrets if the disclosure was made to report or
investigate an alleged violation of law, subject to certain conditions. Please
see the Company’s Confidential Information Policy for further details.


11.Right to Retain Shares Contingent on Continuing Non-Conflicting Employment.
In partial consideration for the award of these Performance Shares, in order to
forestall the disclosure or use of Confidential Information, as well as to deter
the Grantee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Grantee agrees that the Grantee’s right to the
Shares upon settlement of the Performance Shares is contingent upon the Grantee
refraining, during the term of the Performance Period and for a period of one
(1) year after the Settlement Date, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Grantee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Grantee and the Conflicting Organization that the Grantee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Performance Period or at any time within one (1) year
after the Settlement Date, the Grantee shall render services to any Conflicting
Organization other than as expressly permitted herein, the Grantee’s right to
the Shares upon settlement of the Performance Shares shall not have been earned
and the Performance Shares, whether vested or not, will be immediately
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares. THE GRANTEE
UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT PROVIDES FOR
THE CANCELLATION OF THE PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE
SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE
TO RENDER SUCH SERVICES DURING THE TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE
(1) YEAR AFTER THE SETTLEMENT DATE.


12.Repayment Obligation. In the event that (1) the Company issues a restatement
of financial results to correct a material error and (2) the Committee
determines, in good faith, that the Grantee’s fraud or willful misconduct was a
significant contributing factor to the need to issue such restatement and (3)
some or all of the Performance Shares that were granted and/or vested prior to
such restatement would not have been granted and/or vested, as applicable, based
upon the restated financial results, the Grantee shall immediately return to the
Company the Performance Shares or any Shares or the pre-tax income derived from
any disposition of the Shares previously received in settlement of the
Performance Shares that would not have been granted and/or vested based upon the
restated financial results (the “Repayment Obligation”). The Company shall be
able to enforce the Repayment Obligation by all legal means available,
including, without limitation, by withholding such amount from other sums owed
by the Company to the Grantee.


13.Miscellaneous Provisions.


    - 8 -

--------------------------------------------------------------------------------





a.Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Award until the Performance Shares have been settled and Share
certificates have been issued to the Grantee, transferee or representative, as
the case may be.


b.Choice of Law, Exclusive Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The courts of the State of Delaware
shall have exclusive jurisdiction over any disputes or other proceedings
relating to this Agreement, and venue shall reside with the courts in New Castle
County, Delaware, including if jurisdiction shall so permit, the U.S. District
Court for the District of Delaware. Accordingly, the Grantee agrees that any
claim of any type relating to this Agreement must be brought and maintained in
the appropriate court located in New Castle County, Delaware, including if
jurisdiction will so permit, in the U.S. District Court for the State of
Delaware. The Grantee hereby consents to the jurisdiction over the Grantee of
any such courts and waives all objections based on venue or inconvenient forum.


c.Modification or Amendment. This Agreement may be modified or amended by the
Board or the Committee at any time; provided, however, no modification or
amendment to this Agreement shall be made which would materially and adversely
affect the rights of the Grantee, without such Grantee’s written consent.


d.Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced to reflect the intent of the parties to the fullest
extent not prohibited by law, and in the event that such provision is not able
to be so construed and enforced, then this Agreement shall be construed and
enforced as if such illegal or invalid provision had not been included. In
amplification of the preceding sentence, in the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall have the power
to reduce the time period or scope to the maximum time period or scope permitted
by law.


e.References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended.


f.Headings. The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Agreement for construction or interpretation.


g.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Board or
the Committee, which shall review such dispute at its next regular meeting. The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons. It is the intention of the Company and the Grantee to
make the promises contained in this Agreement reasonable and binding only to the
extent that it may be lawfully done under existing applicable laws. This
Agreement and the Plan constitute the entire and exclusive agreement between the
Grantee and the Company, and it supersedes all prior agreements or
understandings, whether written or oral, with respect to the grant of
Performance Shares set forth in this Agreement.


h.Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Section
409A”). Any provision of the Plan or this Agreement that would cause this Award
to fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.


    - 9 -

--------------------------------------------------------------------------------





Notwithstanding any provision of the Plan to the contrary, if the Grantee is a
“specified employee” (as defined in Section 1.409A-1(i) of the Treasury
Department Regulations) at the time of the Grantee’s “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury Department Regulations and
including a termination of employment or service on account of Disability that
does not satisfy the definition of “disability” under Section 409A-3(i)(4) of
the Treasury Department Regulations), and payments to the Grantee hereunder are
not exempt from Section 409A as a short-term deferral or otherwise, these
payments, to the extent otherwise payable within six (6) months after the
Grantee’s separation from service shall be delayed until the earlier of the date
which is six (6) months after the date of the Grantee’s separation from service
or the date of death of the Grantee. Any payments that were scheduled to be paid
during the six (6) month period following the Grantee’s separation from service,
but which were delayed pursuant to this Section 13(h), shall be paid without
interest on, or as soon as administratively practicable after, the first day
following the six (6) month anniversary of the Grantee’s separation from service
(or, if earlier, the date of the Grantee’s death). Any payments that were
originally scheduled to be paid following the six (6) months after the Grantee’s
separation from service shall continue to be paid in accordance with their
predetermined schedule.


i.Agreement with Terms. Receipt of any benefits under this Agreement by the
Grantee shall constitute the Grantee’s acceptance of and agreement with all of
the provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.






                        THE CLOROX COMPANY
                            
                        By:
    Its: Chief Executive Officer


THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL CONTRACT
AND THAT THE GRANTEE’S RIGHT TO THE SHARES PURSUANT TO THIS AGREEMENT IS
ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT (FOR PURPOSES OF THIS
PARAGRAPH, IGNORING ANY ELECTION TO DEFER SETTLEMENT PURSUANT TO SECTION 6) AT
THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
AWARD OR ACQUIRING SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE
CRITERIA AND BY COMPLIANCE WITH THE GRANTEE’S VARIOUS OBLIGATIONS UNDER THIS
AGREEMENT. THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND
WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.


The Grantee acknowledges that a copy of the Plan and Plan Information are
available for viewing on the Company’s internal HR website at
https://clxweb.clorox.com/hr/Pages/HRatClorox/HRContentPages/StockIncentiveProgram.aspx,
and the Company’s Annual Report and Proxy Statement (the “Prospectus
Information”) are available for viewing on the Company’s Clorox website at
http://investors.thecloroxcompany.com/sec.cfm. The Grantee hereby consents to
receive the Prospectus Information electronically or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Grantee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement. The Grantee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising
    - 10 -

--------------------------------------------------------------------------------





under the Plan or this Agreement. The Grantee further agrees to notify the
Company upon any change in the residence address indicated below.






Dated: ____________________________    Signed: _________________________________
                            Grantee




                    Residence Address:
                    __________________________________
                    __________________________________
    - 11 -